The plaintiff in error, hereinafter called the defendant, was convicted in the county court of Seminole county on a charge of having the possession of intoxicating liquor with intent to violate the prohibitory liquor law, and was sentenced to serve a term of 30 days in the county jail and to pay a fine of $50.
The judgment was rendered on April 15, 1925, and the appeal was lodged in this court on August 13, following. The record discloses that notice of appeal was served on the county attorney only. It shows no service of notice on the court clerk, as required by section 2809, Comp. Stat. 1921. It does not show the issuance of any summons in error, nor the waiver of such by the Attorney General. This court does not acquire jurisdiction of the appeal. Burgess v. State, 18 Okla. Cr. 574, 197 P. 173, and authorities cited.
For the reasons assigned, the attempted appeal is dismissed.
DOYLE, P.J., and DAVENPORT, J., concur. *Page 20